DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 44 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 44 recites the limitation "the metal comprises" in line 1. There is insufficient antecedent basis for this limitation in the claim. The independent claim 1 has not established a metal within the multilayer packaging film.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-12, and 14-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gavel et al. (US 2012/0177859, hereinafter “Gavel”).
In regard to claim 1, Gavel discloses a multilayer film that can be used for packaging [0082]. The film comprises an outer print layer comprises PLA, PHBV, PHA, PBAT, PBSA, PCL, biodegradable polyethylene, nitrocellulose, a starch based polymer, or mixtures thereof [0086]. The outer print layer comprises a graphic element [0086]. The multilayer film comprises an inner product-side layer that comprises a core layer, 12, and another functional layer 16 [0056]. The additional functional layer 16 exhibits at least one barrier property [0056]. The biodegradable core layer is covered with an adhesive layer either on one or both sides [0122]. Thus, a lamination layer interposed between the outer print layer and the inner product-side layer. The core layer comprises PHA [0059]. The core layer comprises a nucleating agent selected from sorbitol [0081].
In regard to claim 2, Gavel discloses that the outer print layer comprises an outer print layer comprises PLA, PHBV, PHA, PBAT, PBSA, PCL, biodegradable polyethylene, nitrocellulose, a starch based polymer, or mixtures thereof [0086]. Thus, the outer print layer further comprises PBSA, PCL, or a combination thereof. 
In regard to claim 3, Gavel discloses that the core layer can comprise starch [0078] The examiner considers starch to be a bio-based filler.
In regard to claim 8, Gavel discloses that the biodegradable core layer is covered with an adhesive layer either on one or both sides [0122].
In regard to claims 9-11, Gavel discloses that the adhesive comprises a non-compostable solvent-free adhesive [0130]. Thus, an extrusion lamination resin. 
In regard to claim 12, Gavel discloses that the second nucleating agent is selected from sorbitol [0081]. The print layer does not comprise a nucleating agent, thus they are different. 
In regard to claim 14-15, Gavel discloses that the second nucleating agent is selected from sorbitol [0081].
In regard to claim 16-17, Gavel discloses that the core layer further comprises PLA, PBSA, or a combination thereof [0059].
In regard to claim 18, Gavel discloses that the barrier layer comprises metal [0146]. 
In regard to claim 19, Gavel discloses that the barrier layer comprises aluminum oxide [0148].
In regard to claim 20-23, Gavel discloses that the multilayer, biodegradable film comprises two biodegradable core layers bonded together by an adhesive layer [0085]. Thus, the film would have a third layer interposed between the barrier layer and the core layer.
In regard to claims 24-25, Gavel discloses that the core layer further comprises PLA, PBSA, or a combination thereof [0059].
In regard to claims 26-28, Gavel discloses that the multilayer film comprises two core layers [0085]. Thus, the third layer comprises PLA, PBSA, or a combination thereof [0059].
In regard to claim 29, Gavel discloses a fourth layer that is applied to the biodegradable core layer [0120]. 
In regard to claim 30-31, Gavel discloses that the additional layer is a heat sealable coating layer applied through coextrusion [0119-0120].
In regard to claim 32, Gavel discloses that the inner product side functional layer comprises a fourth layer, wherein the fourth layer comprises a primer treatment [0101]. 
In regard to claim 33, Gavel discloses that the primer coating is interposed between the barrier layer and the third layer (additional core layer) [0101].
In regard to claim 34, Gavel discloses that the primer coating is water based [0102].
In regard to claim 35, Gavel discloses that the primer coating can be solvent based [0102].
In regard to claim 36, Gavel discloses that the primer is polyurethane based [0102].
In regard to claim 37, Gavel discloses that the primer is polyacrylate based [0102].
In regard to claims 38-39, Gavel discloses that the further layer comprises a silica deposition layer between the barrier layer and the third layer [0116-0117 and 0120]. 
In regard to claim 40-42, Gavel discloses that additional layers can be coextruded into intimate contact on the biodegradable core layer [0119]. Thus, a fourth layer wherein the core layer is interposed between the third layer and the fourth layer. 
In regard to claim 43, Gavel discloses that inner product layer further comprises a further layer that comprises an e-beam to coating that is interposed between the lamination layer and the barrier layer [0101].
In regard to claim 44, Gavel discloses that the barrier layer comprises aluminum oxide [0148].
In regard to claim 45, Gavel discloses that the graphic element comprises text or image [0104].
In regard to claim 46-48, Gavel discloses a multilayer film that can be used for packaging [0082]. The film comprises an outer print layer comprises PLA, PHBV, PHA, PBAT, PBSA, PCL, biodegradable polyethylene, nitrocellulose, a starch based polymer, or mixtures thereof [0086]. The outer print layer comprises a graphic element [0086]. The multilayer film comprises an inner product-side layer that comprises a core layer, 12, and another functional layer 16 [0056]. The additional functional layer 16 exhibits at least one barrier property [0056]. The biodegradable core layer is covered with an adhesive layer either on one or both sides [0122]. Thus, a lamination layer interposed between the outer print layer and the inner product-side layer. The core layer comprises PHA [0059]. The core layer comprises a nucleating agent selected from sorbitol [0081]. Gavel discloses that the multilayer, biodegradable film comprises two biodegradable core layers bonded together by an adhesive layer [0085]. Thus, the film would have a third layer interposed between the barrier layer and the core layer, wherein each of the core layer and the third layer comprises PHA and a nucleating agent. 
In regard to claims 49-50, Gavel discloses a packaging article for food formed from the multilayer film [0082].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavel et al. (US 2012/0177859, hereinafter “Gavel”) in view of Shepler et al. (US 2003/0015530, hereinafter “Shepler”).
In regard to claims 4-6, Gavel discloses a multilayer film that can be used for packaging [0082]. The multilayer film comprises an inner product-side layer that comprises a core layer, 12, and another functional layer 16 [0056]. Gavel is silent with regard to the core layer comprising calcium carbonate as the inorganic filler.
Shepler discloses a multiple layer plastic container that comprises two outer layers and a core layer [0011]. The core layer comprises a filler such as calcium carbonate [0014]. 
Gavel and Shepler both disclose multilayer structures for the formation of packaging material. Thus, it would have been obvious to one of ordinary skill in the art to utilize the inorganic filler of calcium carbonate as disclosed in Shepler in the core layer of Gavel motivated by the expectation of forming a packaging material with reduced cooling time after molding [Gavel 0014]. 

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavel et al. (US 2012/0177859, hereinafter “Gavel”) in view of Bio-Based Fillers Provide Eco-Friendly Solutions (AZO Materials 2021, hereinafter “AZO”). 
In regard to claim 7, Gavel discloses a multilayer film that can be used for packaging [0082]. The multilayer film comprises an inner product-side layer that comprises a core layer, 12, and another functional layer 16 [0056]. Gavel is silent with regard to the core layer comprising a bio-based filler comprising wheat straw, soy flakes, rice hulls, oat hulls, or a combination thereof. 
	AZO discloses bio-based fillers that are eco-friendly. The bio-based fillers include rice hulls, corn cob, almond shell, apricot shell, and walnut shell.
	Gavel and AZO both discloses eco-friendly materials used for plastic materials. Thus, it would have been obvious to utilize a bio-based filler of rice hulls as disclosed by AZO in the core layer of Gavel motivated by the expectation of forming a core layer with a renewable source (AZO). 

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavel et al. (US 2012/0177859, hereinafter “Gavel”) in view of Kobayashi et al. (JPH08239386, hereinafter “Kobayashi”).
In regard to claim 13, Gavel discloses a multilayer film that can be used for packaging [0082]. The multilayer film comprises an inner product-side layer that comprises a core layer, 12, and another functional layer 16 [0056]. Gavel is silent with regard to the nucleating agent having a hexagonal system crystal.
	Kobayashi discloses a hexagonal crystal system for a nucleating agent for a olefin resin [abstract]. 
	Gavel and Kobayashi both disclose an olefin resin for molding. Thus, it would have been obvious to one of ordinary skill in the art to utilize the hexagonal crystal system of Kobayashi in the core layer of Gavel motivated by the expectation of forming a molding free from fish eye (Kobayashi abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782